ORDER
PER CURIAM.
Kenneth Hurse appeals from the judgment entered on his convictions after a jury trial for murder in the first degree and armed criminal action. There was sufficient evidence to support these convictions and no reversible error in the admission of evidence. We affirm.
An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).